Exhibit 10.1

 

November 18, 2005

 

Mr. Terry Mackin

Executive Vice President

Hearst-Argyle Television, Inc.

888 Seventh Avenue - 27th Floor

New York, NY  10106

 

Dear Terry:

 

Reference is made to the Affiliation Agreement (“the Agreement”) between
Hearst-Argyle Properties, Inc., as assignee and successor to Pulitzer
Broadcasting Company (“Broadcaster”) and CBS, dated February 6, 1995, as
amended, regarding the affiliation of television station WLKY-TV (“Station”), in
Louisville, Kentucky, with the CBS Television Network.

 

You and we mutually agree in this Letter Agreement to the following amendments
and additional terms and conditions of the Agreement:

 

1.               In order to clarify that Broadcaster’s “first call” rights to
Network Programs extend to such programs in digital format, you and we agree
that the initial words of Paragraph 1 of the Agreement prior to the start of
Subparagraph 1(a) shall be  deleted and replaced by the following language:

 

“1.                                 Offer, Acceptance and Delivery of Network
Programs

 

Broadcaster shall have a “first call”, as set forth below, on the program
offerings of the CBS Television Network (“Network Programs”).  Such “first call”
rights shall apply to Network Programs in both analog and digital format, it
being understood that, with respect to digital broadcasting, “Network Programs”
shall refer to the “Primary Network Feed”, which during the digital transition
shall mean the digital version of those programs transmitted to CBS Affiliates
for the purpose of analog broadcasting, and not to any additional program
streams that may be transmitted by the Network (i.e., “multi-plexed”
programming).”

 

In the event that CBS offers a Network multiplexed channel, Station shall have
first call rights to such channel in Station’s DMA and CBS agrees to enter into
exclusive good faith negotiations for thirty (30) days regarding the terms
pursuant to which such multiplexed programming or ancillary data may be carried
on Station.

 

--------------------------------------------------------------------------------


 

2.               In order to clarify that Broadcaster’s network non-duplication
protection rights  apply to digital as well as analog broadcasting of Network
Programs, you and we agree that the words “in analog and digital formats” shall
be inserted into the second line of Subparagraph 9(b) of the Agreement after the
words “network programming”, so that the beginning of this subparagraph will
read as follows:

 

“Broadcaster shall be entitled to exercise, within Affiliated Station’s Network
Exclusivity Zone, the protection against duplication of network programming in
analog and digital formats,”

 

Also, due to modification of the FCC’s regulations, you and we agree that the
reference in the same Subparagraph 9(b) to “Section 76.92 through 76.97 of the
 FCC rules” shall be amended to read “Sections 76.92 through 76.95 of the FCC
rules.”

 

3.               In addition, you and we agree to the following additional terms
and conditions which shall be made part of the Agreement:

 

Station will, to the same extent as the Agreement provides for carriage of
Network programs on its analog channel, transmit on such DTV channel the digital
feed of such Network Programs in the technical format, consistent with  the ATSC
standards, provided by CBS, which shall be deemed to include the transmission by
Station of all program related material, as defined below, provided by CBS which
can be accommodated within a six MHz channel  carrying a data stream of up to
19.39 megabits per second.  It is expressly understood that this Agreement
applies only to the Primary Network Feed in digital format of the program
provided by the Network to its affiliated stations, together with any associated
program related material, and that Broadcaster will in no event be required to
carry additional Network digital programming (i.e., “multiplexed” programming). 
Consistent with and subject to the foregoing, the Station shall have the right
to use any available portion of its digital signal for the purpose of
transmitting local programs or any other material; provided, however, that in
the event that CBS proposes that the Station carry Network multiplexed
programming or ancillary data which is not “program related material”,
Broadcaster agrees to negotiate in good faith with CBS regarding the terms
pursuant to which such multiplexed programming or ancillary data may be
carried.  As used in this paragraph, “program-related material” shall mean
(i) information and material of a  commercial or non-commercial nature which is
directly related to the subject matter or identification of, or persons
appearing in, the Network Programs, or to specific Network commercial
advertisements or promotional announcements contained in the Network Programs,
if such

 

2

--------------------------------------------------------------------------------


 

information or material is transmitted concurrently or substantially
concurrently with the associated Network Program, commercial advertisement or
promotional announcement,  (ii) closed-captioning information, (iii) program
identification codes, (iv) program ratings information, (v) alternative language
feeds related to the programming, (vi) video description information, and
(vii) such other  material as may be essential to or necessary for the delivery
or distribution of the Network Programs in digital format.

 

Notwithstanding the foregoing, it is understood by the parties that Station
shall have the unfettered right to utilize for its own purposes a data stream of
up to 5 megabits per second during the Term hereof.  It is understood by the
parties; however, that Station will use its commercially reasonable efforts to
carry the Network Programs and program-related material in the technical format
as provided by CBS.

 

4.               Subject to the FCC’s Right to Reject under Section 73.658(e) of
the FCC’s Rules, and superseding previous understandings regarding clearance of
Network Programs, Station will provide and maintain full, in-pattern clearance
of all Network Programs (or, any such program’s replacement) in all day-parts
(including, but not limited to, Weekend Sports Network Programs), in accordance
with the foregoing and the attached Schedule A. Station agrees to broadcast such
Network Program in its entirety (including but not limited to commercial
announcements, billboards, credits, public service announcements, promotional
announcements and network identification), without interruption, alteration,
compression, deletion or addition of any kind, from the beginning of the Network
Program to the final system cue at the conclusion of the Network Program and not
 to downgrade, delay, cancel or change time periods of any Network Program
 without the written consent of CBS.  It is understood; however, that Station
may utilize commercially available compression technology to compress the
Network digital signal so long as, in the reasonable judgment of CBS engineers,
it does not degrade the audio or picture quality detectable to viewers utilizing
home digital television receivers nor impair the functionality of any
program-related material.  Further, Station agrees (i) upon CBS’ discontinuance
of the “co-op version” of THE EARLY SHOW, to provide live clearance of the
“full-network” format of THE EARLY SHOW (or its replacement), 7:00-9:00am local
time, Monday-Friday; and  (ii) to provide clearance of at least two (2) hours
per weekday of the overnight service  UP TO THE MINUTE (or its replacement).

 

CBS agrees that Station will continue clearance of FACE THE NATION (or its
replacement) on a delay basis as set forth in Schedule A.  Station will make
commercially reasonably efforts to provide live clearance of FACE THE NATION (or
its replacement), currently 10:30-11:00am local time Sunday, upon cancellation

 

3

--------------------------------------------------------------------------------


 

or schedule change of Station’s current programming airing 10:30-11:00am local
time Sunday.

 

Broadcaster agrees to limit one-time-only primetime preemptions to no more than
15 hours per calendar year allocated proportionally in partial years (“the
Primetime Preemption Cap”).  Any Primetime preemption beyond 15 hours annually
shall be considered a breach of the Affiliation Agreement unless such
preemptions are made pursuant to Section 73.658(e) of the FCC’s rules.

 

Similarly, Broadcaster agrees to limit one-time-only preemptions of Weekend
Sports programming to no more than 15 hours per calendar year allocated
proportionately in partial years (“the Weekend Sports Cap”).  Any Weekend Sports
preemption beyond 15 hours annually shall be considered a breach of the
Affiliation Agreement unless such preemptions are made pursuant to
Section 73.658(e) of the FCC’s rules.

 

Station will promptly notify CBS of any preemption and payment of any Preemption
Fee will be made within sixty (60) days of the written notification from CBS of
the amount due.

 

It is understood that Station’s obligations pursuant the above provisions shall
be subject to Station’s rights under Section 73.658 (e) of the FCC’s rules and
Paragraph 5 (a) of the Agreement, and that Station’s exercise of such rights
shall in no event be deemed a breach of the obligations set forth in the above
paragraph and shall not count against the Primetime Preemption Cap or the
Weekend Sports Cap as set forth above; provided, however, that nothing in the
foregoing will be construed to permit Station to preempt a program, regardless
of the reason for the preemption, in its live or agreed time period, and then
broadcast such program in a different time period, without the express written
consent of CBS.  Station agrees  to makegood in a mutually agreed upon time
period all primetime preemptions made for reasons other than the Right to Reject
Rule as defined in Section  73.658(e) of the FCC rules.

 

5.               This Letter Agreement and the terms herein shall become
effective July 1, 2005  and Paragraph 3(a) of the Agreement shall be deleted and
replaced by the  following new Paragraph 3(a):

 

“3.   Term and Termination.

 

(a)   Term.

 

The term of this Agreement shall be the period commencing on July 1, 2005 and
expiring on June 30, 2015.  Notwithstanding any

 

4

--------------------------------------------------------------------------------


 

provision of any offer or acceptance under Paragraph 1 hereof, upon the
expiration or any termination of the term of this Agreement, Broadcaster shall
have no right whatsoever to broadcast over Affiliated Station any Network
Program.”

 

6.               Station agrees to participate in CBS’ Coop and Promo Swap
Programs as requested by CBS provided the elements of such Programs remain
similar to the current Programs.

 

7.               Station agrees to abide by the standard CBS Service Mark
requirements specifying  acceptable ways Station may utilize the CBS Eye Service
Mark in on-air and print advertising.

 

8.               The Affiliated Station’s Annual Net Compensation as specified
in Paragraphs 2(a) through 2(c) of the Agreement will be revised to the amount
shown below on the indicated Effective Date:

 

Effective

 

Annual Net

 

Date

 

Compensation

 

 

 

 

 

July 1, 2005 – June 30, 2006

 

$

660,000

 

July 1, 2006 – June 30, 2007

 

$

330,000

 

July 1, 2007 – June 30, 2015

 

$

0

 

 

The foregoing represents CBS’s total financial contribution to Station during
this Term and supercedes all previous agreements with respect thereto,
including, but not limited to, all compensation, promotion and capital
contributions. It is acknowledged by the parties, however, that CBS and Station
may elect to enter into future agreements regarding monetary contributions for
promotional and other commitments.  Payments of Annual Net Compensation shall be
paid in twelve (12) equal installments and shall be due and payable monthly, in
arrears, within 20 days from the end of each calendar month during the
applicable period for which Annual Net Compensation is due.  All references in
the Agreement to Network Rate shall be deleted.

 

9.               In order to implement new terms pertaining to the assignment of
the Agreement to a new owner in the event the Station is sold, you and we agree
that Paragraph 3(b) of the Agreement is hereby deleted and replaced by the
following new Paragraph 3(b):

 

“3.                                 Term and Termination.

 

(b)                                 Termination on Transfer of License or
Interest in Broadcaster.

 

5

--------------------------------------------------------------------------------


 

Broadcaster shall notify CBS forthwith if any application is made to the Federal
Communications Commission relating to a transfer either of any interest in
Broadcaster or of Broadcaster’s license for Station.  In the event that that
proposed transferee is (i) an entity which owns, controls or has five
(5) percent or greater equity interest in either the ABC Television Network, the
Fox Television Network, the NBC Television Network or the WB Television Network,
or any successor of those networks (a “Competing Network”) or (ii) is an entity
in which any owner, parent, subsidiary or affiliated entity of a Competing
Network has a five (5) percent or greater equity interest, then CBS shall have
the right to terminate this Agreement effective as of the effective date of any
such transfer by giving Broadcaster notice thereof, within thirty (30) days
after the date on which Broadcaster gives CBS notice of such application.  If
the preceding sentence does not apply (in which case CBS shall have no
termination right), or if CBS does not timely terminate this Agreement in
accordance with the preceding sentence, Broadcaster shall, prior to the
effective date of any such transfer of any interest in Broadcaster or of
Broadcaster’s license for Station, and as a condition precedent to such
transfer, procure and deliver to CBS, in form reasonably satisfactory to CBS,
the agreement of the proposed transferee that, upon consummation of the
transfer, the transferee will unconditionally assume and perform all obligations
of Broadcaster under this Agreement.  Upon delivery of such agreement to CBS,
the provisions of this Agreement applicable to Broadcaster shall, effective upon
the date of such transfer, be applicable to such transferee, and Broadcaster
shall have no further obligation under this Agreement.”

 

10.         In order to reflect that television markets now generally are
defined with reference to Nielsen DMAs rather than with reference to Arbitron
ADIs, you and we agree that in Subparagraph 9(a) of the Agreement the language
“the Area of Dominant Influence (ADI), as determined by Arbitron and published
in the then-current edition of its Television ADI Market Guide,” shall be
stricken and replaced with the following: “the Designated Market Area (DMA), as
most recently determined by the A.C. Nielsen Company,”.

 

11.         In order to permit notices pursuant to the Agreement to be made by
facsimile delivery, you and we agree that the word “facsimile” shall be inserted
between “personal delivery,” and “mail” in the first sentence of Subparagraph
11(d) of the Agreement, so that the beginning of the subparagraph will read as
follows:

 

6

--------------------------------------------------------------------------------


 

“11(d) Unless specified otherwise, all notices given hereunder shall be given in
writing by personal delivery, facsimile, mail,”

 

12.         The terms of this Letter and Affiliation Agreement, and discussions
related thereto, will not be disclosed to anyone who is not either employed by
the Station or the corporate ownership of the Station or its affiliates,
representatives, or advisors (provided such parties agree to the confidentiality
requirements herein); it being understood, however, that adherence to FCC filing
and disclosure requirements or otherwise as may be required by law or the
rules of any exchange or market on which the securities of Broadcaster or its
affiliates are listed, will not constitute a violation of this provision.  Any
press release regarding the terms of this negotiation or Agreement, shall be
made jointly by the parties.

 

13.         Paragraph 7 of the Agreement is hereby amended by adding the
following at the end of the paragraph: “With respect to each musical composition
contained in the Network Programs, CBS  warrants and represents that the
performing rights in and to such musical compositions are: (i) available for
license through American Society of Composers, Authors and Publishers (ASCAP),
Broadcast Music, Inc. (BMI), or SESAC, Inc.; or (ii) in the public domain; or
(iii) controlled by CBS (or the licensor of such Network Program) to the extent
necessary to permit the broadcasts hereunder. CBS further warrants that it (or
the licensor of such Network Program) has obtained appropriate synchronization
rights from the publisher or other entity whom owns, controls, or has the right
to license such rights.

 

Further, it is hereby ratified and reaffirmed that the: (i) terms of the
September 23, 1998 and October 22, 2001 Letter Agreements between you and us
which established, among other things, Station’s NFL Contribution and placed
various program exclusivity requirements on the Network plus any increase or
renewals agreed to by the CBS Affiliate Board shall remain in full force and
effect per the terms of that Letter Agreement; (ii) Station’s participation in
the NCAA Exchange Value Program which established among other things Station’s
NCAA Contribution and minimum local Inventory requirements will continue as set
forth in the December 2, 2003 Letter Agreement; and (iii) Station’s
participation in CBS Newspath shall continue throughout the Term at the current
rate of $189,057, plus 6% an annual increase effective on  October 1, 2006, and,
thereafter, by such annual increases agreed to by the CBS Affiliate Board, and
Station agrees to the existing terms and conditions implemented by CBS Newspath
with respect to such services.  It is understood by the parties that Station
shall not be obligated to participate in Network News Services (“NNS”) during
the Term of this agreement; however, in the event Station elects to participate,
Station shall receive NNS at no charge.

 

7

--------------------------------------------------------------------------------


 

Following expiration of the NCAA Agreement, if CBS reduces Station’s minimum 
inventory units guaranteed in the NCAA Agreement to a not comparable level, the
Station shall have the right to offset the loss by comparable adjustment in the
clearance of the Network Program(s).  Furthermore, with respect to local
inventory levels in day-parts not guaranteed in the NCAA Agreement and excluding
those provided in paragraph 11 of the current NFL Agreement for non-prime time
day-parts, if CBS reduces Station’s current local inventory units to a not
comparable level, the Station shall also have the right to offset the loss by
comparable adjustment in the clearance of the Network Program(s).  In either
event, the parties agree to renegotiate the clearance obligations in good faith.

 

As herein amended, all terms and conditions of the Agreement are ratified and
confirmed.  All individual reference herein to Station or Broadcaster shall
apply to both collectively.

 

Four originals of this Letter Agreement are enclosed.  Please indicate your
approval by signing each original in the space provided below and return all
originals to me for counter-execution.  We will return two fully executed
originals to you.

 

Accepted and agreed:

 

 

 

Hearst-Argyle Properties, Inc.

CBS AFFILIATE RELATIONS

 

A Unit of CBS Broadcasting, Inc.

 

 

 

 

By:

/s/ Terry Mackin

 

By:

/s/ Peter K. Schruth

 

 

Terry Mackin, Executive Vice President

 

Peter K. Schruth, President

 

 

Best regards,

 

 

 

 

 

cc:  P. Schruth, D. Comisar, S. Costanzo, P. Farr

 

 

8

--------------------------------------------------------------------------------


 

Schedule A WLKY - Louisville

 

Clearance of CBS Programming on WLKY (all times local):

 

Monday-Friday

 

 

CBS Morning News

 

4:30-5:00am

The Early Show

 

7:00-9:00am (Co-op format)

Price Is Right

 

11:00am-12:00pm

Bold & Beautiful

 

1:30-2:00pm

As The World Turns

 

2:00-3:00pm

Guiding Light

 

3:00-4:00pm

Young & Restless

 

4:00-5:00pm (Same day delay from 12:30pm)

CBS Evening News

 

6:30-7:00pm

Prime Time

 

8:00-11:00pm

Late Show

 

11:35pm-12:37pm

Late Late Show

 

12:37am-1:37am

Up To The Minute

 

Minimum two-hour clearance

 

 

 

 

 

 

SATURDAY

 

 

 

 

 

SAT. EARLY SHOW

 

8:00-10:00AM

Kids Programming

 

10:00am-12:00pm

Sat. Evening News

 

6:30-7:00pm

Prime Time

 

8:00-11:00pm

 

 

 

 

 

 

SUNDAY

 

 

CBS Sun. Morning

 

9:00-10:30am

Kids Programming

 

11:00am-12:00pm

Face The Nation

 

12:30-1:00pm – 2nd & 3rd Qtr. (Same day delay from 10:30am)

 

 

12:00-12:30am – 1st & 4th Qtr. (Same day delay from 10:30am)

Sun. Evening News

 

6:00-6:30pm

Prime Time

 

7:00-11:00pm

 

9

--------------------------------------------------------------------------------